Citation Nr: 0432051	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-15 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed asthma.  

2.  Entitlement to service connection for claimed sinusitis.  

3.  Entitlement to service connection for a claimed low back 
condition.  

4.  Entitlement to service connection for a claimed 
gynecological disorder.  

5.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

6.  The propriety of the evaluation for the service-connected 
bilateral patellofemoral syndrome, rated as 10 percent 
disabling from July 9, 1995 to April 20, 2000.  

7.  The propriety of the evaluation for the service-connected 
patellofemoral syndrome of the right knee, evaluated as 10 
percent disabling from April 21, 2000.  

8.  The propriety of the evaluation for patellofemoral 
syndrome of the left knee, evaluated as 10 percent disabling 
from April 21, 2000.  

9.  Entitlement to nonservice-connected VA pension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1991 to 
August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The issues of service connection for asthma and for an 
increased rating for bilateral patellofemoral syndrome for 
the period from July 9, 1995 to April 20, 2000 are addressed 
hereinbelow, while the issues of service connection for 
sinusitis, service connection for a low back condition, 
service connection for a gynecological disorder, service 
connection for PTSD, and an increased rating for the service-
connected patellofemoral syndrome for the period from April 
21, 2000 are the subjects of the Remand portion of this 
document.  

Those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The veteran is currently shown to have a history of 
asthma following an incident in service.  

3.  For the period from July 9, 1995 to April 20, 2000, the 
service-connected patellofemoral syndrome of each knee was 
assessed as being manifested by degenerative joint disease 
with pain and limited motion.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a history of 
asthma is due disease that was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  For the period from July 9, 1995 to April 20, 2000, the 
criteria for a separate 10 percent evaluation, but not higher 
for the service-connected patellofemoral syndrome of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  

3.  For the period from July 9, 1995 to April 20, 2000, the 
criteria for a separate 10 percent evaluation, but not higher 
for service-connected patellofemoral syndrome of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board notes that the veteran's substantially complete 
claim was received in August 1995 and was initially 
adjudicated in December 1995.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Court also noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice and proper subsequent VA process."  
Pelegrini, slip. op. at 10-11.  

In July 2003, the RO contacted the veteran and informed her 
of the evidence necessary to substantiate her claims.  This 
letter provided the notice required under the VCAA and the 
implementing regulations.  Although the RO did not 
specifically inform the appellant to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claims and that she should 
submit such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on her behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate her claims via the 
September 1998 Statement of the Case.  A Supplemental 
Statement of the Case dated in February 2004 also provided 
guidance regarding the evidence necessary to substantiate her 
claims.  In the Board's opinion, the RO has properly 
processed the appeal following the issuance of the required 
notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of these claims.   


II.  Analysis

i.  Service Connection For Asthma

The veteran's service medical records indicate that she 
presented in January 1994 with complaints of chest pain 
without pressure, nausea, or diaphoresis.  The assessment was 
that of musculoskeletal pain.  She was treated two times in 
1993 for a cough.  Her service medical records are otherwise 
negative for any diagnosis, complaint or abnormal finding 
pertaining to her respiratory health.  

On discharge examination in 1995, the veteran's lungs and 
chest were noted to be normal.  In a January 1995 report of 
medical history, the veteran reported that she had suffered 
an asthma attack during a gas simulation in the field.  The 
examiner noted the veteran's report of shortness of breath, 
pain or pressure in her chest and chronic cough, which were 
all associated with colds.  

A VA general medical examination was conducted in September 
1995.  The veteran reported having asthma since 1993 and 
complained of tightness in her chest.  The examiner indicated 
a history of bronchial asthma.  

On VA examination in April 2000, the veteran again reported 
having had asthma since 1993.  She complained of wheezing, 
productive cough and constant shortness of breath.  She 
reported daily asthmatic attacks that were relieved with 
Primatene Mist.  

An examination revealed an obese female.  The presence of cor 
pulmonale was noted.  There was no evidence of kyphoscoliosis 
or pectus or excavatum on physical examination.  An 
examination of the lungs revealed scattered wheezing, with no 
rales.  

The examiner commented that the physical examination was 
essentially unremarkable.  The pulmonary function tests 
indicated that flows and volumes were within normal limits.  
The diagnosis was that of history of asthma since 1993, 
treated at the Brooklyn VA by Dr. Finch.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for the recently diagnosed history of 
asthma is warranted.  

On VA examination in April 2000 the veteran's pulmonary 
function tests were normal, but the examiner did diagnose a 
history of asthma and identify ongoing treatment by VA.  An 
examination of the lungs showed scattered wheezing, but no 
rales.  

Accordingly, the preponderance of the evidence establishes 
that she does have current disability manifested by a history 
of asthma.  


ii.  Increased Ratings for Bilateral Knee Disability for the 
Period from 
July 9, 1995 to April 20, 2000 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability at issue.  

The veteran's service medical records indicate that she was 
assessed and treated for knee problems on numerous occasions.  
A March 1995 medical evaluation board found that the veteran 
had bilateral retro-patellar pain syndrome, left greater than 
right, and that the condition precluded continued service.  

On VA orthopedic examination in September 1995, the veteran 
complained that she could not climb stairs and that she 
couldn't bend her knees.  Physical examination revealed 
minimal fluid in the knees.  There was no instability of 
either knee to manual medial and lateral counter pressure.  
Drawer sign was negative.  The range of motion of the right 
knee was from 0 to 125 degrees, and the range of motion of 
the left was from 0 to 120 degrees.  

In a September 1996 statement, the veteran related that she 
could no longer participate in the sports she had previously 
enjoyed.  She indicated that she had been scheduled for 
surgery during service, but that the procedure had not been 
carried out because the treating physician had transferred 
and her new physician had elected more conservative measures.  

A September 1996 VA treatment note indicates the veteran's 
complaints of bilateral knee pain.  The diagnostic impression 
was that of rule out degenerative joint disease.  In October 
1996, degenerative joint disease of the left knee was noted.  
An X-ray report indicates no effusion and mild 
osteoarthritis.  

An additional VA examination was conducted in February 1997.  
The veteran reported having pain and crepitance.  She 
indicated that she could not put too much pressure on her 
knees.  An examination revealed fluid in both knees, more so 
on the left.  There was crepitation in the left knee.  There 
was no instability of either knee to manual medial  and 
lateral counter pressure.  Drawer sign was negative.  Range 
of motion was from 0 to 110 degrees, bilaterally.  

On X-ray examination, the veteran's knees were found to be 
normal, with smooth articular surfaces and well-preserved 
joint spaces.  No joint effusion was noted.  

A March 1997 VA physical therapy treatment plan shows a 
diagnosis of degenerative joint disease of both knees.  The 
provider noted that the veteran's ambulation was impaired due 
to the knee disorder.  Physical examination revealed 
crepitation, bilaterally, and a limited range of motion.  

A June 1998 VA physical therapy treatment plan shows a 
diagnosis of left knee pain secondary to degenerative joint 
disease.  Physical therapy was conducted during June, July 
and August 1998.  

The veteran was afforded a VA examination in April 2000.  Her 
history was reviewed.  She complained of having pain, 
weakness, stiffness, swelling and locking of the left knee.  
She stated that flare-ups were caused by weather, standing or 
walking too long and climbing stairs.  She indicated that she 
had worked as a security guard in a shelter.  

On physical examination, the veteran walked with a limp.  She 
could rise on her toes and heels easily.  She squatted slowly 
with the knees flexed only to 80 degrees.  Range of motion of 
the veteran's right knee was from 0 to 128 degrees, and range 
of motion of the left was from 0 to 102, with pain and 
discomfort.  

There was no crepitation on active and passive range of 
motion testing.  The veteran complained of pain on flexion of 
the left knee.  There was instability of both knees to manual 
medial and lateral counter pressure.  

X-ray studies revealed normal knees, with no change from the 
February 1997 X-ray examination.  An April MRI of the left 
knee was noted to show lateral subluxation of the patella 
with a bone bruise in the posterior aspect of the patella.  
Thinning of the retropatellar cartilage, a cyst in the 
posterior aspect of the lateral femoral condyle and small 
joint effusion were also noted.  

In a February 2004 addendum, the VA examiner indicated that 
the physical findings supported the final diagnosis of 
derangement of the knees.  

In a February 2004 rating decision, the RO determined that 
separate 10 percent evaluations for the service-connected 
patellofemoral syndrome were warranted for each knee.  The RO 
pointed out that the April 2000 examiner had noted 
instability of both knees.  The RO also noted that previous 
examinations and records had not documented such instability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2004).  

Ankylosis of the knee warrants a 30 percent evaluation where 
is at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.  A 40 percent evaluation 
is awarded when the ankylosis is in flexion between 10 and 20 
degrees, and a 50 percent evaluation applies when the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where the ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate.  A 30 percent 
evaluation is warranted where such impairment is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees; a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  A 30 percent rating is for assignment for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

Having reviewed the evidence pertaining to the period in 
question, the Board concludes that the service-connected knee 
disability is more appropriately evaluated as being 10 
percent disabling for each knee, based upon the criteria for 
degenerative arthritis.  

In this regard, the Board notes that, when the limitation of 
motion of the specific joints involved is noncompensable 
under the appropriate Diagnostic Code, a rating of 10 percent 
is for application for each such major joint affected by 
limitation of motion.  

The evidence clearly shows impressions of degenerative joint 
disease and documents limited motion of the veteran's knees 
during the period at issue.  

However, that limitation does not support a compensable 
evaluation pursuant to the criteria for limitation of motion 
of the knee.  Therefore, a rating of 10 percent, but not 
higher, is applicable for each knee for the period in 
question.  



ORDER

Service connection for a history of asthma is granted.  

An increased rating of 10 percent, but not higher, for the 
period from July 9, 1995 to April 20, 2000, for the service-
connected patellofemoral syndrome of the right knee is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating of 10 percent, but not higher, for the 
period from July 9, 1995 to April 20, 2000, for the service-
connected patellofemoral syndrome of the left knee is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  




REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the remaining 
claims on appeal.  

The service medical records show that the veteran was treated 
for colds and sinus complaints in service.  On VA examination 
in September 1995, questionable allergic rhinitis was 
indicated.  Recurrent sinusitis was diagnosed in February 
1997.  

In April 2000, a VA examiner indicated that in order to 
further evaluate the veteran's complaints, a CAT scan would 
be ordered.  There is no evidence that such testing was 
conducted.  Moreover, the evidence of record does not include 
an opinion regarding the etiology of the claimed sinusitis.  

With regard to the veteran's claimed low back condition, the 
Board notes that Individual Sick Slips show back strain in 
January 1993 and February 1994.  An August 1994 sick slip 
indicates therapy for the veteran's back, and a March 1995 
slip also notes back pain.  

The records of treatment since the veteran's service 
discharge reflect complaints of low back pain.  However, the 
VA examinations conducted have not addressed the etiology of 
the veteran's claimed back disorder.  

The veteran was treated for vaginitis in December 1994.  In 
November 1996 she was diagnosed with cervical cancer.  
Although the record contains the pathology report with the 
diagnosis of cancer, there is no evidence pertaining to any 
treatment therefor.  

In a November 1996 statement, the veteran argued that her 
cancer was related to the vaginitis in service.  Although a 
VA gynecological examination was conducted in April 2000, the 
examiner did not address the etiology of the veteran's 
cervical cancer or any other currently present gynecological 
disorder.  

Regarding the veteran's claimed PTSD, the Board notes that 
she has reported stressors, to include taking enemy fire 
during her deployment to Somalia.  The RO has not taken steps 
in attempt to verify the veteran's claimed stressors.  VA 
treatment notes show that the veteran has received 
counseling.  

Moreover, an April 2000 VA psychiatric examiner rendered a 
diagnosis of PTSD.  However, the examiner did not discuss the 
etiology of the PTSD and whether the diagnosis was based on 
the veteran's claimed stressors.  

As discussed hereinabove, the Board has determined that for 
the period from July 9, 1995 to April 20, 2000, the veteran's 
patellofemoral syndrome is most appropriately evaluated as 10 
percent disabling for each knee.  

The RO determined in February 2004 that separate evaluations 
were warranted pursuant to the criteria for lateral 
instability of the knees, and concluded that such evaluations 
were effective from April 21, 2000, the date of the VA 
examination showing instability of the veteran's knees.  

The Board observes, however, that the examination report 
reflecting such instability does not indicate the severity of 
that symptom.  Moreover, the examination report does not 
discuss additional functional limitation due to pain.  
Consequently, the Board has concluded that the examination 
report is not adequate for rating purposes.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  Further adjudication of the 
veteran's claim should include consideration of this 
guidance.  

Finally, the Board observes that the veteran submitted a 
claim for nonservice-connected pension in April 1997.  In 
developing such a claim, the RO must identify all 
disabilities of the veteran and assign a schedular evaluation 
for each of the disabilities under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004).  Roberts v. Derwinski, 
2 Vet.App. 387, 389 (1992).

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  

In particular, the veteran should be 
requested to provide as much information 
as possible concerning the specific 
circumstances of his alleged stressors, 
such as the dates, locations, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  

The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by her, the RO should 
so inform the appellant and her 
representative, and request them to 
provide such evidence.  

3.  The RO should thereafter prepare a 
summary of the veteran's alleged service 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested.  This 
summary and a copy of the veteran's DD 
Form 214 and other service personnel 
records should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
RO should provide copies of any 
information obtained from the veteran, as 
well as any other relevant evidence in 
the record.  The USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether she has PTSD due to a verified 
stressor(s).  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner should also 
indicate whether a current diagnosis of 
any other acquired psychiatric disorder 
is appropriate, and if so, provide an 
opinion as to whether it is at least as 
likely as not such acquired psychiatric 
disorder is etiologically related to the 
veteran's active military service.  The 
examiner should also provide an opinion 
concerning the impact of any currently 
present psychiatric disability on the 
veteran's ability to work.  The complete 
rationale for all opinions expressed 
should be clearly set forth in the 
examination report.  

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to address her claims pertaining to a low 
back disorder and patellofemoral 
syndrome.  The veteran should be notified 
of the date, time and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing, to 
include X-ray studies, should be 
conducted and a complete medical history 
should be elicited.  The examiner should 
address all questions set forth below.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

Low Back Disorder
The examiner should describe all 
currently present disability of the 
veteran's low back.  Upon examination and 
review of the record, the examiner should 
provide an opinion regarding whether it 
is at least as likely as not that the 
veteran has current low back disability 
is etiologically related to injury or any 
other demonstrated incident of her active 
service.  

Patellofemoral Syndrome
The examiner should describe all 
symptomatology due to the veteran's 
service-connected bilateral knee 
disability.  The examiner should provide 
an opinion concerning the degree of 
severity of any currently present 
instability or subluxation of the 
veteran's knees.  The examiner should 
also determine if the knees lock and if 
so the frequency of the locking.  In 
reporting the results of range of motion 
testing in degrees, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

The examiner should also provide an 
opinion concerning the impact of all 
currently present musculoskeletal 
disabilities on the veteran's ability to 
work.  

6.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent and likely etiology of any 
currently present sinusitis.  The veteran 
should be notified of the date, time and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has sinus disability that is due to any 
incident of her military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

7.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
any currently present gynecological 
disorder.  The veteran should be notified 
of the date, time and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted and a complete medical 
history should be elicited.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently has a gynecological disability 
that is due to any incident of her 
military service.  The examiner should 
also provide an opinion regarding the 
impact of any currently present 
gynecological disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

8.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such additional 
development should include further VA 
examinations to determine the extend of 
the veteran's currently present 
disabilities pursuant to adjudication of 
her claim for nonservice-connected 
pension.

9.  Following completion of all possible 
development as set out above, the RO 
should readjudicate the issues on appeal.  
In evaluating the veteran's 
patellofemoral syndrome, consideration 
should  be given to whether "staged" 
ratings are appropriate. Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should also consider all applicable 
diagnostic codes and the provisions of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), 
38 C.F.R. §§ 4.40 and 4.45.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



